Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 2/10/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-53 and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites a means for mixing in the third limitation and also a means for mixing in the fifth limitation. Even though it is clear that the means for mixing are different from one another. As the same term is used for both limitations is the same, it could be interpreted as the same means for mixing. Terminology should clearly differentiate the means for mixing from one another (first means for mixing, second means for mixing).
Claim 58 recites the limitation "the inline mixer."  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51 and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claims 51 and 62 are all directed towards a fluid being added/treated and the effects thereof and not to the apparatus itself.  Thus, it is unclear how specifying the effects of the fluid being added by the apparatus further limits the apparatus claims.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49, 51-53, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US 2008/0296232 in IDS) in view of Ertel et al. (US 2013/0341268).
Regarding claims 49, Wegner teaches an apparatus comprising a source of untreated water/fluid, piping to move the fluid, a means for mixing capable of mixing a pH adjustment fluid source (step 1 or 3) with the untreated water, a means for forming a pin flocculant which is defined by the claims as a structure capable of mixing micro-encapsulating flocculant, a means for mixing an inorganic flocculant source (activator) with the fluid being treated (step 1 or 2), and means for collecting at least some of the pin flocculant which is defined as a structure capable of mixing a conditioner/anionic polymer flocculant (step 4), and a settling/clarifier tank (25) that separates the fluid stream from the various means into a solids and treated water (Fig. 1 and [0018]-[0061]).
Wegner fails to teach the source of the wastewater being a storage tank.  Ertel teaches that in treating wastewater, a storage tank (102 104) that holds the fluid waiting to be treated (Fig. 1).  Thus, it would have been obvious to provide a storage tank for the fluid to be treated in order to store the fluid to be treated while allowing for more fluid to be transported to the site for treatment. 
In this case, the specific chemicals added are not positively recited as part of the apparatus, only that the means for mixing/forming pin flocculant/means for collecting are adapted to have a chemical added to them. As such, since no chemical is positively claimed as part of the apparatus, the inline mixers/means in Wegner teach chemical addition means and is therefore capable/adapted to add a variety of chemicals including the ones listed. Thus, Wegner meets the claim limitations as recited.
It is noted that the formation and size of the pin flocculants and formation and size of the formed flocculants are considered operational parameters that are not connected to the claimed structure as the chemicals used are not positively claimed and even if the chemicals were claimed, the formation and size are dependent on the amount added and the fluid treated, things which are not given patentable weight in apparatus claims. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 51, the claim is directed towards the resulting effects within the apparatus and is considered to be solely directed towards materials that the apparatus works upon.  The apparatus of Wegner is capable of adding the unclaimed chemicals recited and therefore meets the claim limitation. 
Regarding claim 52, the claim is directed to a specific type of chemical being added but the chemical is never positively claimed. As such, the claim is directed solely towards an unclaimed chemical and does not further limit the claim upon which it depends as Wegner is capable of adding such a chemical.  
Regarding claim 53, similar to claim 52 above, the claim is directed solely towards an unclaimed chemical and does not further limit the claim upon which it depends as Wegner is capable of adding such a chemical. It is noted that Wegner teaches that the conditioner is a high molecular weight polymer (claim 6).
Regarding claim 58, Wegner teaches that the inline mixers/means are static mixers (Fig. 1). 
Regarding claim 59, it is submitted that the intended effect of slow rolling of the flow is dependent on the flow rate in the pipe.  Such a limitation is details operational parameters that would change depending on the fluid treated and flow rates.  As such, the limitation is not given patentable weight as it does not limit the structure of the apparatus, only the operation of the apparatus.

Claims 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US 2008/0296232 in IDS) in view of Ertel et al. (US 2013/0341268as applied to claims 49 above, and further in view of Plester et al. (US 6,264,830).
Regarding claim 50, Wegner fails to teach a heat exchanger prior to the fluid treatment/inline mixers.  Plester teaches a water treatment system wherein incoming water is heated directly prior to treatment in order to optimize the treatment results (abstract and C13/L42-C14/L34).  Additionally, optimizing the temperature can benefit the solid/liquid separation performance when dealing with coagulants/flocculants (Sutherland [0015] and [0024]).  As such, it would have been obvious to provide a heat exchanger in order to optimize the temperature of the fluid being treated thereby increasing the separation efficiency.

Claim 60 and 62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US 2008/0296232 in IDS) in view of Ertel et al. (US 2013/0341268) and Sutherland (US 2006/0148933).
Regarding claim 60, Wegner teaches an apparatus comprising a source of untreated water/fluid, piping to move the fluid, four inline mixers in series with each coupled to a chemical source, wherein the chemical source comprise a pH adjustment fluid source (step 1 or 2), an inorganic flocculant source (activator) (step 1 or 2), and an anionic polymer (conditioner) (step 4), and a settling/clarifier tank (25) that separates the fluid stream from the four inline mixers into a solids and treated water (Fig. 1 and [0018]-[0061]).
Wegner fails to teach the source of the wastewater being a storage tank.  Ertel teaches that in treating wastewater, a storage tank (102 104) that holds the fluid waiting to be treated (Fig. 1).  Thus, it would have been obvious to provide a storage tank for the fluid to be treated in order to store the fluid to be treated while allowing for more fluid to be transported to the site for treatment. 
Wegner fails to teach a micro-encapsulating flocculating dispersion flocculant source.  Sutherland teaches that a micro-encapsulating flocculating dispersion flocculant source is beneficial in a lot of different environments in order to allow for hard to flocculate solids and particles to form flocs that are later removed via solid liquid separation means (claims 2, 6, 17-19, and 25). Sutherland teaches that the micro-encapsulating flocculating dispersion flocculant source would be applicable to streams similar to the ones taught in Wegner.  As such, it would have been obvious to provide a micro-encapsulating flocculating dispersion flocculant source in order to aid in flocculating and removing contaminants treated by the Wenger apparatus ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).).
In regards to the specific order of the fluid sources, modifying the order would have been an obvious matter changing the sequence of the addition of the fluid sources (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). It is further noted that the flocculant added after the micro-encapsulating flocculating dispersion flocculant seems to be explicitly considered in Sutherland [0091] (“Either initial step may be followed by further flocculation to more extended structures (FIG. 3) followed by subsequent contraction to a denser, less porous polymer-oil-water gel/solid (FIG. 4)”). As such, one skilled in the art would have found it obvious to modify the order of Wegner in view of Sutherland to have the flocculant polymer/conditioner added after micro-encapsulating flocculating dispersion flocculant in order to allow for more extended floc structures. 
Regarding claims 62, the claim is directed towards the resulting effects within the apparatus and is considered to be solely directed towards materials that the apparatus works upon as it is dependent on the concentration added, which is a method step.  The apparatus of Wegner is capable of adding the unclaimed chemicals recited and therefore meets the claim limitation. 
Regarding claims 63, the micro-encapsulating flocculating dispersion flocculant source of Sutherland is a nanopolymer dispersion and is capable of producing the affect stated ([0012]). 
Regarding claim 64, Wegner teaches that the conditioner is a high molecular weight polymer (claim 6).
Regarding claims 65, Wegner teaches that the inline mixers are static mixers (Fig. 1). 

Claims 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US 2008/0296232 in IDS) in view of Ertel et al. (US 2013/0341268) and Sutherland (US 2006/0148933) as applied to claims 60 above, and further in view of Plester et al. (US 6,264,830).
Regarding claim 61, Wegner fails to teach a heat exchanger prior to the fluid treatment/inline mixers.  Plester teaches a water treatment system wherein incoming water is heated directly prior to treatment in order to optimize the treatment results (abstract and C13/L42-C14/L34).  Additionally, optimizing the temperature can benefit the solid/liquid separation performance when dealing with coagulants/flocculants (Sutherland [0015] and [0024]).  As such, it would have been obvious to provide a heat exchanger in order to optimize the temperature of the fluid being treated thereby increasing the separation efficiency.
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to claim 49 are directed to effects of the apparatus, which are dependent on the fluid being treated and types of chemicals being added, which are things not positively recited and therefore not given patentable weight. Further, as discussed above, the materials worked upon is not given patentable weight in apparatus claims. 
Regarding arguments directed to the microencapsulating polymer followed by polymer for forming larger flocs, Sutherland teaches the benefits associated with a microencapsulating polymer and Wegner teaches the benefits associated with forming smaller flocs/pin flocs followed by a polymer that allows for the smaller flocs to form larger flocs for easier separation.
Regarding arguments directed to the order of the pH materials and flocculants not being an obvious matter of changing the sequence of adding chemicals, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In this case, the specification merely states the claimed order “may” minimize scale or decrease maintenance. The specification does not provide any factual basis for new or unexpected results, only that it may. Further, Wegner Fig. 1 shows a pH adjustment chemical being adding immediately before the anionic flocculant. Modifying the order from immediately before to immediately after absent a showing of unexpected results as required would have been an obvious matter to one skilled in the art especially as the potential scale/maintenance would only be present in such a short section. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777